Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 7, 2015

                                      No. 04-15-00270-CR

                              EX PARTE Timothy CAMPBELL,

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 484926
                       Honorable Crystal D. Chandler, Judge Presiding


                                         ORDER
       This is an accelerated appeal. Timothy Campbell has filed a notice of appeal, stating that
he is appealing the denial of his pre-trial application for writ of habeas corpus seeking release
because of delay. Appellant states that relief was denied by the trial court on April 14, 2015.
Because appellant filed his notice of appeal on April 29, 2015, the clerk’s and reporter’s records
are due to be filed on or before May 14, 2015. See TEX. R. APP. P. 31.1.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court